                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                       SHERMAN DIVISION


JOHNNY AL HUNTER, #609870                          §

VS.                                                §                  CIVIL ACTION NO. 4:18cv876

DIRECTOR, TDCJ-CID                                 §

                                      ORDER OF DISMISSAL

        Petitioner Johnny Al Hunter, a prisoner confined in the Texas prison system, filed the above-

styled and numbered petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The case was

referred to United States Magistrate Judge Christine A. Nowak, who issued a Report and

Recommendation concluding that the petition should be denied. Hunter has filed objections.

        Hunter is confined pursuant to a Collin County conviction for the offense of burglary of a

building. The present petition does not involve a challenge to his conviction; instead, he contends that

he was improperly denied credit for street time and good time after his parole was revoked. Prison

officials informed him that he was not entitled to this time because of a 1975 conviction for the offense

of aggravated robbery. In both his petition and objections, Hunter erroneously argues that the prison

system applied the wrong law in denying him credit for street time and good time. The Fifth Circuit

has held, however, that the governing law is the law in effect at the time a parole is revoked. Rhodes

v. Thaler, 713 F.3d 264, 266 (5th Cir. 2013). The Fifth Circuit further observed that Tex. Gov’t Code

“§ 508.283 excludes from street-time credit those persons described in § 508.149(a) . . . thus, Rhodes

cannot established a violation of his right to due process because, as a person described by

§ 508.149(a), he is not entitled to street-time credit.” Id. at 267. The circumstances in Rhodes are




                                                   1
    identical to Hunter’s case. The Magistrate Judge correctly explained that Hunter is not entitled to

    street time or good time, and his petition and objections to the contrary lack merit.

            The Report of the Magistrate Judge, which contains her proposed findings of fact and

    recommendations for the disposition of such action, has been presented for consideration, and having

    made a de novo review of the objections raised by Hunter to the Report, the Court is of the opinion that

    the findings and conclusions of the Magistrate Judge are correct and Hunter’s objections are without

    merit. Therefore, the Court hereby adopts the findings and conclusions of the Magistrate Judge as the

.   findings and conclusions of the Court. It is accordingly

            ORDERED that the petition for a writ of habeas corpus is DENIED and the case is

    DISMISSED with prejudice. A certificate of appealability is DENIED. All motions not previously

    ruled on are DENIED.

         SIGNED this 19th day of August, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                       2
